Citation Nr: 0303814	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for disability 
exhibited by muscle weakness.

3.  Entitlement to service connection for soft tissue 
sarcoma.

(The issue of entitlement to service connection for a skin 
disability, claimed as secondary to herbicide exposure, will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

This appeal arises from a September 1999 rating decision of 
the Jackson, Mississippi, Regional Office (RO) that denied 
service 

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The preponderance of the evidence is against a finding 
that the veteran has peripheral neuropathy, disability 
exhibited by muscle weakness, or soft tissue sarcoma that is 
related to active service.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002). 

2.  Disability exhibited by muscle weakness was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 

3.  Soft tissue sarcoma was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now suffers from peripheral 
neuropathy, disability exhibited by muscle weakness, and soft 
tissue sarcoma, and that all three of these disabilities are 
related to his military service, or some incident therein.  
The RO has denied his claim and he has appealed to the Board 
for review.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in a rating decision dated 
September 1999, the January 2000 statement of the case (SOC), 
and the supplemental statements of the case (SSOC) of June 
2000 and September 2002.  The Board concludes that the 
discussions in the rating action, the SOC, and the SSOCs 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted numerous statements in conjunction with 
his claim.  Moreover, VA has obtained the veteran's VA 
medical records and it has attempted to obtain any 
private/government medical records that the VA has been given 
noticed thereof.  Also, the veteran has been given VA medical 
examinations to establish the nature and etiology of his 
claimed disabilities.  VA has not been given notice by the 
veteran of relevant available medical or other evidence that 
might be attained by the VA for the processing of this claim.

Additionally, during course of the appeal, the veteran has 
had the opportunity to explain in detail his contentions.  He 
did so through various written statements.  He was also 
provided the opportunity to testify before the Board and an 
RO hearing officer - an opportunity he declined.  The veteran 
has not suggested or insinuated that other evidence was 
available to support the claim.  The veteran was also 
notified in April 2002 via a letter from the RO of the 
evidence he needed to supply and what the VA would do in 
order to complete the veteran's application for benefits.  
Since all relevant evidence has been gathered and no evidence 
has been identified that either the veteran or VA could 
attempt to attain, there is no need for further development.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
required the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The veteran maintains that he now suffers from peripheral 
neuropathy, disability exhibited by muscle weakness, and soft 
tissue sarcoma, and that he should receive VA benefits for 
these claimed disorders.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303 (2002).  Where the veteran served continuously 
for ninety (90) or more days during a period of war, and if 
the disease or disorder is one that is listed at 38 C.F.R. §§ 
3.307, 3.309 (2002), and if it became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) (2002) are met, even there is no record of such 
disease during service:  diabetes mellitus, chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, respiratory cancers, prostate cancer, 
peripheral neuropathy (in limited situations) and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2002).  However, if the 
rebuttable presumptions of 38 C.F.R. § 3.307(d) (2002) are 
also not satisfied, then the veteran's, or in this case, the 
appellant's, claim shall fail.

The veteran had service in the Republic of Vietnam during his 
military career.  Per 38 U.S.C.A. § 1116 (West Supp. 2002) 
all veterans who served in the Republic of Vietnam are 
presumed to have been exposed to chemical dioxins 
(herbicides/Agent Orange) during their service.  Thus, the 
Board concedes that the veteran was exposed to chemical 
dioxins during his tenure in Vietnam.

In conjunction with the Board's remand of June 2001, the 
veteran underwent an examination to determine whether he was 
suffering from soft tissue sarcoma.  The date of the 
examination was June 2002.  Upon completion of the 
examination, the doctor concluded that the veteran was not 
suffering from any soft tissue sarcomas.  Moreover, he 
reported that the veteran's claims folder was negative for 
any diagnosis of soft tissue sarcomas.

Also in June 2002, the veteran underwent a VA neurological 
examination in order to determine whether the veteran was 
suffering from muscle weakness and peripheral neuropathy and 
if found, the etiology of said disorders.  Upon completion of 
the exam, the doctor wrote that the examination results were 
inconsistent with peripheral neuropathy or myopathy.  The 
examiner conducted further tests and upon reviewing the 
results, he wrote:

EMG and nerve conduction studies are 
normal.  There is no objective evidence 
of myopathy or neuropathy in this 
patient.  

A review of the claims folder indicates, despite the 
veteran's assertions to the contrary, he has not been 
diagnosed as having soft tissue sarcoma, peripheral 
neuropathy, or muscle weakness (myopathy) by competent 
medical authority.  Additionally, the veteran's service 
medical records fails to show treatment for or findings 
indicative of disability exhibited by muscle weakness, 
peripheral neuropathy, or soft tissue sarcoma.  

Nevertheless, the veteran has continued to claim that he 
suffers from these three disabilities.  Yet, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, that same lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from tingling in his extremities or that he has 
noticed weakness in his muscles.  However, he is not 
competent to say that he has soft tissue sarcoma, peripheral 
neuropathy, or a disability manifested by muscle weakness, 
and that there is a relationship between his claimed 
disabilities and his military service.  In other words, there 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
veteran must have an actual disability in order to receive 
benefits therefor.  The United States Court of Appeals for 
the Federal Circuit has indicated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability".  Boyer v. West, 210 F.3d 1351, 1353 
(Fed.Cir. 2000).  In this instance, the medical evidence does 
not show that the veteran has disability exhibited by muscle 
weakness, peripheral neuropathy, or soft tissue sarcoma.  The 
applicable laws and regulations do not permit a grant of 
service connection for a disability or disease, absent a 
showing of that disease or disability.  Where the law and not 
the evidence is dispositive, the claim should be denied on 
the basis that there is an absence of legal merit or that the 
claimant lacks entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, entitlement to 
service connection for soft tissue sarcoma, muscle weakness, 
and peripheral neuropathy is denied.



(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to service connection for peripheral 
neuropathy is denied.

2.  Entitlement to service connection for disability 
exhibited by muscle weakness is denied.

3.  Entitlement to service connection for soft tissue sarcoma 
is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge,
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

